 



AMENDMENT NO. 1 TO MERGER AGREEMENT

 

 

This AMENDMENT NO. 1 TO MERGER AGREEMENT (“Amendment”) is entered into as of
January 8, 2013, among Israel Growth Partners Acquisition Corp., a Delaware
corporation (“IGPAC”), Macau Resources Group Limited (formerly known as “Speedy
Cosmo Limited”), a British Virgin Islands corporation (the “Company”), and the
members of the Company (each, a “Shareholder” and collectively, the
“Shareholders”), and constitutes an amendment to the Merger Agreement, dated
August 28, 2012, by and among the parties hereto (the “Agreement”). All
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement..

 

RECITALS:

 

A. Moorland Partners, LLC (“Moorland”), which holds a majority of all of the
outstanding shares of common stock of IGPAC, had previously signed a written
consent adopting and approving the Agreement and the Merger;

 

B. Effective December 24, 2012, Moorland withdrew and revoked such written
consent and, accordingly, neither the Agreement nor the Merger have been adopted
or approved by the stockholders of IGPAC as of the date hereof; and

 

C. The parties hereto desire to amend the Agreement in order to, among other
things, reflect the withdrawal and revocation by Moorland of its written
consent, all as set forth in this Amendment.

 

IT IS AGREED:

 

1. Stockholder Approval. Notwithstanding anything to the contrary in the
Agreement, including the provisions of Sections 3.4 and 3.5, the parties hereto
acknowledge and agree that (a) it shall be a condition to IGPAC’s ability to
consummate the transactions contemplated by the Agreement, including the Merger,
that the Agreement and the Merger be adopted and approved by holders of a
majority of the outstanding shares of common stock of IGPAC, and (b) the receipt
of such consent shall be required as a condition to IGPAC’s obligation to
consummate the transactions contemplated by the Agreement, pursuant to Section
6.2(d) of the Agreement.

 

2. Section 7.1(b). Section 7.1(b) of the Agreement is hereby revised by changing
the Termination Date from December 31, 2012 to March 31, 2013.

 

3. Amendment; No Further Effect. This Amendment will be deemed to be an
amendment of the Agreement pursuant to Section 9.9 of the Agreement. Except as
expressly set forth herein, this Amendment does not, by implication or
otherwise, alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Agreement.

 

4. Governing Law. This Amendment shall be governed by the laws of the State of
Delaware without regard to conflicts of laws principles.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 



        PURCHASER:       ISRAEL GROWTH PARTNERS ACQUISITION CORP         By: /s/
Craig Samuels   Name: Craig Samuels   Title: President and Chief Executive
Officer         COMPANY:         MACAU RESOURCES GROUP LIMITED.         By: /s/
Chung Long Jin   Name: Chung Long Jin   Title: Chairman         SHAREHOLDERS:  
         /s/ Chung Long Jin     Chung Long Jin            /s/ Lam Cheok Va    
Lam Cheok Va            /s/ Hsu Chen-Hai     Hsu Chen-Hai            /s/ Shu
Qinliang     Shu Qinliang

 



 

